DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47-56 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. 2006/0190022 (Beyar et al.) in view of US Patent No. 4,030,505 (Tessler et al.).
Beyar discloses an apparatus in Figure 6A that comprises a balloon (606) at the distal end of a catheter that comprises two longitudinally spaced shock wave generators (604) located within the balloon [0218].  The balloon is inflated with a conductive liquid (238) (since the specification does not define any particular characteristics of a conductive liquid, any liquid is considered to meet this broad requirement).  Beyar explains that the shock wave generators (230/604) create explosions (see 232 in Figure 5E) within the balloon inflation liquid (238), resulting in shockwaves (234) that propagate through the liquid and impinge on the surrounding walls (212) of the balloon [0192].  Beyar discloses that the controller (427) is used to control parameters of the shockwave pulse, including the repetition rate [0201] and synchronization of pulses [0206].  
 Beyar discloses that the balloon comprises at least two shockwave generators (604) (Figure 6A; [0218]), but fails to disclose that each of the generators comprises an electrode pair.  Tessler discloses another medical device having a shockwave generator located within a balloon for performing a treatment in a body lumen. As shown in Figure 2, the device is placed at the treatment site (100) in the vessel (50), and an expandable portion (balloon 34) is distended (column 2, lines 59-62; column 3, lines 30-39).  The device comprises an outer electrode (30), which forms an “annular shield”, surrounding an inner electrode (32) or “central element”, which are located within the expandable balloon (34) (column 2, lines 50-58).  Similar to Beyar, electrical pulses, or arcs, are produced across the electrodes (30, 32) to create hydroelectric impacts, or shockwaves, within a liquid surrounding the electrodes (column 2, line 34 to column 3, line 3). Tessler teaches that the electrodes can be connected to a voltage pulse generator (col 2, lines 66-68; col 4, lines 1-9). One of ordinary skill in the art would have found it obvious to modify Beyar to include first and second conductors extending within the elongated tubular catheter and into the balloon, wherein each conductor comprises a coaxial electrode pair, as taught by Tessler, as this modification involves a combination of known shockwave producing instruments according to known methods that obtains a predictable result of an expandable balloon having two sources of producing shockwaves located therein for performing a medical procedure. 
In regards to the phrases “for treating calcifications” in claims 47 and 52 and “…to concurrently impinge on a calcification…” in claims 49 and 54, the phrases are functional recitations that are not given full patentable weight.  the prior art is not required to disclose the device is used for treating calcifications of valves.  Rather, the capability of the prior art to be used for such a purpose meets the functional requirements.  The modified Beyar balloon catheter is capable of being placed at the site of a valve having calcifications and shockwaves created within the balloon, such that the shockwaves propagate through the balloon wall and impinge on the valve.  
In regards to claim 48 and 49: Beyar discloses that the controller (427) is used to control various parameters of the shockwave pulse, including the repetition rate [0201] and discusses synchronization of pulses [0206].  Therefore, it is within an ordinary level of skill in the art at the time the invention was made to configure the controller to synchronize the generation of shock waves from first and second electrode pairs of the modified Beyar device in order provide a desired treatment.
Regarding claims 50 and 55, Tessler discloses the inner electrode (32), or “central element”, is part of a cable.  Therefore, it would have been further obvious to configure the first and second center conductors of modified Beyar to be part of first and second cables, respectively.   
Regarding claim 51, Beyar discloses the tubular catheter comprises a lumen for providing balloon inflation fluid.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,044,618 in view of US Patent Application Pub. 2006/0190022 (Beyar et al.).  The ‘618 anticipates all the limitations directed towards a balloon catheter with an electrode pair therein for treating calcifications, and claim 3 recites a voltage pulse generator that corresponds with the power supply recited in claim 47 of this application.  The claims of ‘618 do not recite that the there are two pairs of electrodes at longitudinally spaced locations, but Beyar teaches the concept of longitudinally spaced shockwave generating structures in a balloon for the purpose of distributing the shockwaves over the length of the balloon [0218].  Therefore, it would have been obvious to recite a second pair of electrodes in the claims of ‘618.  Beyar further teaches the concept of a controller that controls repetition, or timing (claim 47) [0201] and synchronization (claim 49) of pulses [0206].  Therefore, this would have been obvious to recite timed shock waves and/or synchronization of shock waves in the claims of ‘618.
Claims 47-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,421,025 in view of US Patent Application Pub. 2006/0190022 (Beyar et al.). The ‘025 anticipates all the limitations directed towards a balloon catheter with an electrode pair therein (see claims 4 and 5 of ‘250) for treating calcifications, and claim 4 recites a power supply.  Claims 5, 9 and 16 do recite the electrode pair has an inner electrode and outer electrode shield, but the claims of ‘025 do not recite two pairs of longitudinally spaced electrodes.  Beyar teaches the concept of longitudinally spaced shockwave generating structures in a balloon for the purpose of distributing the shockwaves over the length of the balloon [0218].  Therefore, it would have been obvious to recite a second pair of electrodes in the claims of ‘618.  Beyar further teaches the concept of a controller that controls repetition, or timing (claim 47) [0201] and synchronization (claim 49) of pulses [0206].  Therefore, this would have been obvious to recite timed shock waves and/or synchronization of shock waves in the claims of ‘618.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/         Primary Examiner, Art Unit 3771